Based on the record before him, the rulings made in the Superior and Appeals Courts, and the established principles governing the availability of relief under G. L. c. 211, § 3, see Pandey v. Superior Court, 412 Mass. 1001, 1001-1002 (1992), and cases cited, the single justice acted well within his discretion in concluding that the case presented no occasion to exercise the court’s extraordinary authority to grant the preliminary injunction requested by the plaintiffs.

Judgment affirmed.

The case was submitted on briefs.